Citation Nr: 0403994	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-09 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable disability rating for status 
postoperative residuals of lung cancer, based on an initial 
award.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which granted service 
connection for postoperative residuals of lung cancer, 
assigning a noncompensable rating, effective January 2002.


REMAND


The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.

In January 2002 the veteran filed his service connection 
claim for postoperative residuals of lung cancer.  In January 
2002, the RO provided the veteran with information regarding 
VCAA as it relates to service connection.  In a September 
2002, the RO granted service connection for postoperative 
residuals of lung cancer, and assigned a noncompensable 
rating, effective January 2002.  The veteran filed a timely 
notice of disagreement with the noncompensable rating 
assigned.  A statement of the case was issued in February 
2003, containing the appropriate VCAA laws and regulations.

The Board notes that VA has satisfied their duty to assist 
insofar as it relates to the VCAA.  The veteran claimed 
service connection for a disability and VA granted that 
claim, and although the veteran filed a notice of 
disagreement with the evaluation assigned to the service 
connected disability, VA was not required to give the veteran 
another notice upon receiving the notice of disagreement.  
See VAOGCPREC 8-2003 (O.G.C. Prec. 8-2003).

As a reminder, the Board further notes that, where the 
assignment of an initial rating award is at issue, VA must 
consider all evidence of the veteran's disability as is 
necessary to evaluate the severity of the disability from the 
initial grant of service connection to the present.  It is 
essential, both in the examination and in the evaluation of 
the disability, that each disability be reviewed in relation 
to its history.  See 38 C.F.R. § 4.41.  Where the question 
for consideration is propriety of the initial evaluation 
assigned to the veteran's disability, as is the question in 
this case, evaluation of the medical evidence since the grant 
of the service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A review of the claims file reveals that during the veteran's 
most recent VA examination, conducted in July 2002, the 
examiner did not indicate that the claims file was available 
for review in conjunction with the examination.  Hence, this 
case must be remanded to afford the veteran a more 
contemporaneous examination, to include the examiner's review 
of the entire record, prior to a final adjudication of the 
veteran's claim.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Procelle v. Derwinski, 2Vet. App 629, 632 (1992).  

A handwritten notation on the July 2002 VA medical 
examination related that the veteran's emphysema was not a 
residual of the lung cancer.  However, where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability. Allen v. Brown, 7 
Vet.App. 439 (1995.  In other words, the examination failed 
to address whether the service-connected residuals of lung 
cancer impacts the non-service connected emphysema.  This 
medical question must be resolved prior to adjudication of 
this claim.

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his service connected 
residuals of lung cancer or other lung 
disorders.  After securing the necessary 
release(s), the RO should obtain copies 
of those records, and have them 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard.

2.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA pulmonary examination to determine the 
nature and extent of the veteran's 
service connected lung disability.  The 
veteran's claims file, to include the 
service medical records, must be made 
available to the examining physician for 
review in this case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All appropriate tests and 
studies, including pulmonary function 
tests, if needed, are to be performed.  
All medical findings are to be reported 
in detail.  The physician must indicate 
whether the service-connected residuals 
of lung cancer aggravates any non-service 
connected lung disorder, and if so, the 
examiner should indicate the incremental 
impact, if possible.  The opinion should 
include reasons and bases used in support 
of the opinion rendered.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of "staged ratings."  See 
Fenderson.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



